Exhibit 10.10.6

 

DECRANE AIRCRAFT HOLDINGS, INC.

 

THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of March 31, 2003 and entered into by and among DeCrane
Aircraft Holdings, Inc., a Delaware corporation (“Company”), the financial
institutions listed on the signature pages hereof (“Lenders”), Credit Suisse
First Boston (successor to DLJ Capital Funding, Inc.), as syndication agent for
Lenders (“Syndication Agent”), and Bank One, NA, as administrative agent for
Lenders (“Administrative Agent”), and is made with reference to that certain
Third Amended and Restated Credit Agreement, dated as of May 11, 2000, as
amended by a First Amendment to Third Amended and Restated Credit Agreement,
dated as of June 30, 2000, and as further amended by an Increased Commitments
Agreement to Third Amended and Restated Credit Agreement, dated as of April 27,
2001 and as further amended by a Second Amendment to Third Amended and Restated
Credit Agreement dated as of March 19, 2002 (the “Credit Agreement”), by and
among Company, the lenders listed on the signature pages thereof, Syndication
Agent and Administrative Agent.  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to (i) consent
to the appointment of a successor administrative agent, (ii) increase the
interest rate margins applicable to the Loans, (iii) reduce the Revolving Loan
Commitments to $40,000,000, (iv) modify the financial covenants in certain
respects, (v) permit the sale of Company’s Specialty Avionics Group, (vi) permit
the issuance of Indebtedness of up to $100,000,000 and the repurchase of Senior
Subordinated Notes of up to $20,000,000, and (vii) make certain other amendments
as set forth below:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                          AMENDMENTS TO THE CREDIT
AGREEMENT

 

1.1                               Amendments to Section 1: Definitions

 

A.                                   Subsection 1.1 of the Credit Agreement is
hereby amended by adding thereto the following definitions, which shall be
inserted in proper alphabetical order:

 

“First Lien Leverage Ratio” means, as of any date, the ratio of (a) Net Senior
Debt minus Permitted Indebtedness as of the last day of a Fiscal Quarter to (b)
Consolidated EBITDA for the consecutive four Fiscal Quarters ending on the last
day of such Fiscal Quarter.

 

--------------------------------------------------------------------------------


 

“Holders of Permitted Indebtedness” means the holders from time to time of any
Permitted Indebtedness issued by Company and their representatives.

 

“Intercreditor Agreement” means an intercreditor agreement among Syndication
Agent and the Holders of Permitted Indebtedness, which shall be satisfactory in
form and substance to Syndication Agent and which shall provide, among other
things, that (i) no Holder of Permitted Indebtedness may take any enforcement
action in respect of the Permitted Indebtedness or the Collateral, or any
portion thereof, unless the Obligations have been paid in full in cash, all
Letters of Credit have expired or been surrendered to Issuing Lender or cash
collateralized in a manner satisfactory to Syndication Agent and the Revolving
Loan Commitments have been terminated; (ii) no payment may be made in respect of
such Permitted Indebtedness on and after the date that the Holders of Permitted
Indebtedness have been notified in writing by Syndication Agent that an Event of
Default pursuant to subsection 8.1 hereof has occurred and is continuing; (iii)
Syndication Agent and Requisite Lenders may consent to any sale of assets and to
the release of Liens in respect of the Collateral without consent of the Holders
of Permitted Indebtedness; (iv) Syndication Agent and Requisite Lenders may
consent to the use of cash collateral and provide financing in any voluntary or
involuntary bankruptcy or insolvency proceeding in respect of Company or any
Subsidiary on terms acceptable to them, without consent of the Holders of
Permitted Indebtedness; (v) the Holders of Permitted Indebtedness may not
initiate, prosecute or participate in any claim, action or other proceeding
challenging the enforceability, validity, perfection or priority of the
Obligations or any Liens securing the payment of the Obligations; (vi) the Liens
securing the Permitted Indebtedness shall be subordinated to the Liens securing
the Obligations for all purposes; (vii) proceeds of the sale or other
disposition of the Collateral (pursuant to permitted asset sales, foreclosure or
otherwise) shall be applied in accordance with the terms of this Agreement or as
otherwise consented to by Syndication Agent and Requisite Lenders, without in
any case the consent of, or any accounting to, the Holders of Permitted
Indebtedness; and (viii) no amendments or changes to the documents evidencing
the Permitted Indebtedness shall be effective if the effect of such amendment or
change is to increase the interest rate on such Permitted Indebtedness, change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, or change any collateral therefor (other than to
release such collateral) or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder to the detriment of Lenders or to confer
any additional rights on the Holders of Permitted Indebtedness (or a trustee or
other representative on their behalf) which would be adverse to Lenders, without
the consent of Requisite Lenders.

 

“Permitted Indebtedness”  means up to $100,000,000 in aggregate principal amount
of Indebtedness, which (a) shall (i) provide for no scheduled redemptions,
prepayments, sinking fund installment payments or maturities prior to June 30,
2007 and (ii) not bear cash interest in excess of 12% per annum, (b) may be
secured by Liens on all or a portion of the Collateral, as evidenced by an
Intercreditor Agreement, and (c) shall be issued pursuant to documentation
containing covenants, defaults, remedies and other material terms in form and
substance satisfactory to Syndication Agent.

 

2

--------------------------------------------------------------------------------


 

“Rating Downgrade Period” means any period during which the rating with respect
to the Loans established by S&P is “CCC+” or lower, or in which the rating
established by Moody’s is “Caa1” or lower, or during which either S&P or Moody’s
does not provide a rating with respect to the Loans.

 

“Refurbishment Project” means capital expenditures directly related to the
acquisition of facilities, equipment, tooling and startup of a refurbishment
business activity to corporate, VIP and head of state aircraft.

 

 “SAG Stock Purchase Agreement” means the agreement between Odyssey Investment
Partners LLC or its affiliates and Company dated as of March 14, 2003, pursuant
to which Specialty Avionics Group is to be sold, as amended to the date of
effectiveness of the Third Amendment to this Agreement.

 

“SAG Sale” means the sale of all of the capital stock (or other equity
interests) of the Subsidiaries constituting the Specialty Avionics Group or the
sale of all of the assets of such Subsidiaries to Odyssey Investment Partners
LLC or its affiliates pursuant to the SAG Stock Purchase Agreement.

 

“Specialty Avionics Group” means the specialty avionics business of Company that
is conducted by Avtech, Aerospace Display Systems, LLC and Tri-Star Electronics
International, Inc.

 

“Subdebt Reduction Event” means the first issuance after April 1, 2003 of
Permitted Indebtedness in a principal amount equal to or greater than $50
million.

 

B.                                     Subsection 1.1 of the Credit Agreement is
hereby amended by adding an “and” and the following at the end of the definition
of “Permitted Acquisition”:

 

“(iii) equity Securities of Parent issued as consideration with respect to any
acquisition consummated after April 1, 2003 shall be excluded from any such
calculation on any date.

 

Notwithstanding the foregoing, no acquisition otherwise permitted hereby by
Company or a Subsidiary shall be a Permitted Acquisition if any consideration
therefor consists of any Cash, Indebtedness or other assets other than equity
securities of Parent or Earn-outs unless, after giving effect to such
transaction, (A) the First Lien Leverage Ratio is equal to or less than 2.5x for
the four Fiscal Quarter period for which financial statements have been
delivered pursuant to subsection 6.1 ending immediately prior to the date of
closing of such acquisition, as evidenced by an Officer’s Certificate of Company
delivered on such date of closing to Syndication Agent showing the calculations
therefor and (B) on the date of closing of such acquisition, the difference
between the aggregate Revolving Commitments and the Total Utilization of
Revolving Loan Commitments is at least $15,000,000.”

 

3

--------------------------------------------------------------------------------


 

1.2                               Amendments to Section 2: Amounts and Terms of
Commitments and Loans

 

A.                                    Subsection 2.1A(iii) of the Credit
Agreement is hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, the aggregate amount of the Revolving Loan
Commitments is $40,000,000; provided that the aggregate amount of the Revolving
Loan Commitments shall be reduced to $35,000,000 upon the Subdebt Reduction
Event.”

 

B.                                    Subsection 2.2A(i) of the Credit Agreement
is hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“(i)                               (a)                                  Subject
to the provisions of subsection 2.2E, the Tranche A Term Loans and the Revolving
Loans shall bear interest from March 31, 2003 through maturity as follows:

 

(1)                                                       if a Base Rate Loan,
then at the sum of the Base Rate plus the Base Rate Margin set forth in the
table below opposite the Consolidated Leverage Ratio as set forth in the most
recent Margin Determination Certificate delivered pursuant to subsection
6.1(iv); or

 

(2)                                                       if a Eurodollar Rate
Loan, then at the sum of the Adjusted Eurodollar Rate for the Interest Period
applicable to such Loan plus the Eurodollar Rate Margin set forth in the table
below opposite the Consolidated Leverage Ratio as set forth in the most recent
Margin Determination Certificate delivered pursuant to subsection 6.1(iv):

 

Consolidated Leverage Ratio

 

Applicable
Eurodollar Rate
Margin

 

Applicable Base
Rate Margin

 

 

 

 

 

 

 

Greater than or equal to 5.00:1.00

 

5.25

%

4.00

%

 

 

 

 

 

 

Greater than or equal to 4.50:1.00 but less than 5.00:1.00

 

5.00

%

3.75

%

 

 

 

 

 

 

Greater than or equal to 4.00:1.00 but less than 4.50:1.00

 

4.75

%

3.50

%

 

 

 

 

 

 

Greater than or equal to 3.50:1.00 but less than 4.00:1.00

 

4.25

%

3.00

%

 

 

 

 

 

 

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

 

4.00

%

2.75

%

 

 

 

 

 

 

Less than 3.00:1.00

 

3.50

%

2.25

%

 

4

--------------------------------------------------------------------------------


 

provided that (i) during a Rating Downgrade Period each of the applicable
margins provided in the above table shall be increased by 0.5% and (ii) upon the
Subdebt Reduction Event each of the applicable margins provided in the above
table shall be decreased by 0.5%;

 

Changes in the applicable margin for Tranche A Term Loans and Revolving Loans
resulting from a change in the Consolidated Leverage Ratio shall become
effective as provided in subsection 2.3C.

 

If at any time a Margin Determination Certificate is not delivered at the time
required pursuant to subsection 6.1(iv), from the time such Margin Determination
Certificate was required to be delivered until delivery of such Margin
Determination Certificate, such applicable margins shall be the maximum
percentage amount for the relevant Loan set forth above.

 

(b)                                 Subject to the provisions of subsection
2.2E, the Tranche B Term Loans shall bear interest from March 31, 2003 through
maturity as follows:

 

(1)                                  if a Base Rate Loan, then at the sum of the
Base Rate plus 4.25% per annum; provided that during a Rating Downgrade Period,
such margin shall be increased by 0.5% per annum and if the Subdebt Reduction
Event occurs, such margin shall be decreased by 0.5%; or

 

(2)                                  if a Eurodollar Rate Loan, then at the sum
of the Adjusted Eurodollar Rate for the Interest Period applicable for such Loan
plus 5.50% per annum; provided that during a Rating Downgrade Period, such
margin shall be increased by 0.5% per annum and if the Subdebt Reduction Event
occurs, such margin shall be decreased by 0.5%.

 

(c)                                  Subject to the provisions of subsection
2.2E, the Tranche D Term Loans shall bear interest from March 31, 2003 through
maturity as follows:

 

(1)                                  if a Base Rate Loan, then at the sum of the
Base Rate plus 4.75% per annum; provided that during a Rating Downgrade Period,
such margin shall be increased by 0.5% per annum and if the Subdebt Reduction
Event occurs, such margin shall be decreased by 0.5%; or

 

(2)                                  if a Eurodollar Rate Loan, then at the sum
of the Adjusted Eurodollar Rate for the Interest Period applicable to such

 

5

--------------------------------------------------------------------------------


 

Loan plus 6.00% per annum; provided that during a Rating Downgrade Period, such
margin shall be increased by 0.5% per annum and if the Subdebt Reduction Event
occurs, such margin shall be decreased by 0.5%.”

 

C.                                    Subsection 2.4B(iii)(a) of the Credit
Agreement is hereby amended by adding at the end the following:

 

“provided that the Net Asset Sale Proceeds from the SAG Sale shall be applied to
prepay the Loans as provided in subsection 2.4B(iv)(b) no later than the first
Business Day following the receipt thereof.”

 

D.                                    Subsection 2.4B(iii)(c) of the Credit
Agreement is hereby amended by adding at the end the following:

 

“provided further that, notwithstanding the foregoing, 50% of the Net Securities
Proceeds from the issuance of any Permitted Indebtedness shall be applied to
prepay the Loans as provided in subsection 2.4B(iv)(b) no later than the first
Business Day following the receipt thereof.”

 

E.                                      Subsection 2.4B(iv)(b) of the Credit
Agreement is hereby amended by adding at the end the following:

 

“provided that $4,000,000 of the Net Asset Sale Proceeds from the SAG Sale shall
be applied to prepay the Revolving Loans, without a reduction in Revolving Loan
Commitments, and the remaining balance of such Net Asset Sale Proceeds shall be
applied to the prepayment of the Term Loans as provided in subsection
2.4B(iv)(c).”

 

1.3                               Amendment to Section 6:  Company’s Affirmative
Covenants

 

Subsection 6.1 of the Credit Agreement is hereby amended by adding the following
at the end of subsection 6.1(ii):

 

“provided that the report on Company’s consolidated financial statements by
independent certified public accountants that is required to be delivered
without Impermissible Qualification pursuant to this subsection 6.1(ii) within
105 days of the end of the Fiscal Year ended December 31, 2002 may be delivered
by Company at any time on or prior to the thirtieth day following consummation
of the SAG Sale;”

 

1.4.                            Amendments to Section 7:  Company’s Negative
Covenants

 

A.                                    Subsection 7.1 of the Credit Agreement is
hereby amended by adding an “and” and the following new clause (x) immediately
after subsection 7.1(ix) as follows:

 

“(x)                             Company may become and remain liable with
respect to Permitted Indebtedness; provided that Company causes an opinion of
counsel in form and substance reasonably satisfactory to Administrative Agent to
be delivered to

 

6

--------------------------------------------------------------------------------


 

Administrative Agent to the effect that the incurrence and performance of the
terms of such Permitted Indebtedness do not conflict with or violate the terms
of this Agreement or the Senior Subordinated Note Indenture at or prior to the
date such Permitted Indebtedness is incurred.”

 

B.                                    Subsection 7.2A of the Credit Agreement is
hereby amended by adding an “and” and the following new clause (xi) immediately
after subsection 7.2A(x) as follows:

 

“(xi)                          Liens securing Permitted Indebtedness, such Liens
to be subject to an Intercreditor Agreement.”

 

C.                                    Subsection 7.2B of the Credit Agreement is
hereby amended by adding immediately after the reference to the numeral “(viii)”
the phrase “or (x)”.

 

D.                                    Subsection 7.5 of the Credit Agreement is
hereby amended by adding an “and” and the following new clause (vii) immediately
after subsection 7.5(vi) as follows:

 

“(vii)                     Company may purchase, redeem, or otherwise acquire or
retire Subordinated Indebtedness in an amount up to but not exceeding $20
million with proceeds from the issuance of Subordinated Indebtedness permitted
by subsection 7.1 or equity Securities of Company.”

 

E.                                      Subsection 7.6 of the Credit Agreement
is hereby amended by deleting it in its entirety and substituting the following
therefor:

 

“7.6                        Financial Covenants.

 

“A.                             Minimum Fixed Charge Coverage Ratio.  Company
shall not permit the Consolidated Fixed Charge Coverage Ratio as of the last day
of any Fiscal Quarter, beginning with the Fiscal Quarter ending March 31, 2003,
occurring during any period set forth below to be less than the correlative
ratio indicated:

 

Period

 

Minimum Fixed Charge
Coverage Ratio

 

1st Fiscal Quarter, 2003

 

1.15

x 

2nd Fiscal Quarter, 2003

 

0.75

x 

3rd Fiscal Quarter, 2003

 

0.70

x 

4th Fiscal Quarter, 2003

 

0.70

x 

1st Fiscal Quarter, 2004

 

0.75

x 

2nd Fiscal Quarter, 2004

 

0.75

x 

3rd Fiscal Quarter, 2004

 

0.70

x 

4th Fiscal Quarter, 2004

 

0.70

x 

1st Fiscal Quarter, 2005 and thereafter

 

1.20

x 

 

B.                                    Maximum Leverage Ratio.  Company shall not
permit the Consolidated Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter

 

7

--------------------------------------------------------------------------------


 

ending March 31, 2003, occurring during any period set forth below to exceed the
correlative ratio indicated:

 

Period

 

Maximum Consolidated

 

1st Fiscal Quarter, 2003

 

6.40

x 

2nd Fiscal Quarter, 2003

 

8.25

x 

3rd Fiscal Quarter, 2003

 

9.95

x 

4th Fiscal Quarter, 2003

 

10.40

x 

1st Fiscal Quarter, 2004

 

10.25

x 

2nd Fiscal Quarter, 2004

 

9.10

x 

3rd Fiscal Quarter, 2004

 

8.65

x 

4th Fiscal Quarter, 2004

 

8.00

x 

1st Fiscal Quarter, 2005 and thereafter

 

3.00

x 

 

C.                                    Minimum Consolidated EBITDA.  Company
shall not permit Consolidated EBITDA for the consecutive four-Fiscal-Quarter
period ending on the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2003, occurring during any period set forth below to be
less than the correlative amount (the “Minimum EBITDA Amount”) indicated:

 

Quarter Ended

 

Minimum EBITDA Amount

 

 

 

 

 

1st Fiscal Quarter, 2003

 

$

61,000,000

 

2nd Fiscal Quarter, 2003

 

31,000,000

 

3rd Fiscal Quarter, 2003

 

26,000,000

 

4th Fiscal Quarter, 2003

 

23,500,000

 

1st Fiscal Quarter, 2004

 

24,500,000

 

2nd Fiscal Quarter, 2004

 

27,500,000

 

3rd Fiscal Quarter, 2004

 

29,000,000

 

4th Fiscal Quarter, 2004

 

30,500,000

 

1st Fiscal Quarter, 2005 and thereafter

 

82,783,200

 

 

; provided that

 

(x)                                   the Minimum EBITDA Amount for the
consecutive four-Fiscal-Quarter period ending at the last day of any Fiscal
Quarter during any period set forth above shall be increased by an amount equal
to 80% of the Acquired Business EBITDA of each Acquired Business whose Acquired
Business Date falls during the period from and including the day following the
Third Amended and Restated Credit Agreement Closing Date to and including the
last day of such Fiscal Quarter; and

 

(y)                                 to the extent the amount of Consolidated
EBITDA for the immediately preceding consecutive four-Fiscal-Quarter period
exceeds the amount of EBITDA required to be maintained for such consecutive
four-Fiscal-Quarter period pursuant to this subsection, an amount equal to 50%
of such excess amount may be carried forward to (but only to) the then current
Fiscal Quarter (any such amount to be

 

8

--------------------------------------------------------------------------------


 

certified to Administrative Agent in the Compliance Certificate delivered for
the last Fiscal Quarter of such consecutive four-Fiscal-Quarter period).

 

For purposes of this subsection 7.6C, the following terms have the following
meanings:

 

“Acquired Business” means any business acquired (whether through the purchase of
assets or shares of capital stock) by Company or any of its Subsidiaries after
the Second Amended and Restated Credit Agreement Closing Date.

 

“Acquired Business Date” means, with respect to any Acquired Business, the date
of consummation of the acquisition thereof by Company or any of its
Subsidiaries.

 

“Acquired Business EBITDA” means, with respect to any Acquired Business, (x) the
consolidated net income of such Acquired Business for the consecutive
four-Fiscal-Quarter period ended on or most recently prior to its Acquired
Business Date and with respect to which financial statements are available on
the Acquired Business Date plus (y) to the extent deducted in determining such
consolidated net income for such period, the sum of (i) consolidated interest
expense, (ii) income taxes, (iii) depreciation, (iv) amortization, (v) any
extraordinary or non-recurring losses, and (vi) any non-cash items minus (z) to
the extent included in such consolidated net income, extraordinary gains.

 

D.                                    Minimum Interest Coverage Ratio.  Company
shall not permit the Consolidated Interest Coverage Ratio as of the last day of
any Fiscal Quarter, beginning with the Fiscal Quarter ending March 31, 2003,
occurring during any period set forth below to be less than the correlative
ratio indicated:

 

Period

 

Minimum Interest
Coverage Ratio

 

 

 

 

 

1st Fiscal Quarter, 2003

 

1.95

x 

2nd Fiscal Quarter, 2003

 

1.30

x 

3rd Fiscal Quarter, 2003

 

1.05

x 

4th Fiscal Quarter, 2003

 

1.00

x 

1st Fiscal Quarter, 2004

 

1.05

x 

2nd Fiscal Quarter, 2004

 

1.15

x 

3rd Fiscal Quarter, 2004

 

1.20

x 

4th Fiscal Quarter, 2004

 

1.30

x 

1st Fiscal Quarter, 2005 and thereafter

 

3.00

x

 

E.                                      Maximum Net Senior Debt Ratio.  Company
shall not permit the Net Senior Debt Ratio as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending March 31, 2003, occurring
during any period set forth below to be more than the correlative ratio
indicated:

 

9

--------------------------------------------------------------------------------


 

Period

 

Maximum Net Senior Debt
Ratio

 

 

 

 

 

1st Fiscal Quarter, 2003

 

4.75

x 

2nd Fiscal Quarter, 2003

 

5.05

x 

3rd Fiscal Quarter, 2003

 

6.05

x 

4th Fiscal Quarter, 2003

 

6.15

x 

1st Fiscal Quarter, 2004

 

6.20

x 

2nd Fiscal Quarter, 2004

 

5.50

x 

3rd Fiscal Quarter, 2004

 

5.20

x 

4th Fiscal Quarter, 2004

 

4.75

x 

1st Fiscal Quarter, 2005 and thereafter

 

3.00

x” 

 

F.                                      Subsection 7.8(i) of the Credit
Agreement is hereby amended by deleting it in its entirety and substituting the
following therefor:

 

“(i)                               Company will not, and will not permit any of
its Subsidiaries to, make or commit to make Consolidated Capital Expenditures in
any Fiscal Year, except Consolidated Capital Expenditures which do not aggregate
in excess of the corresponding amount set forth below opposite such Fiscal Year:

 

Fiscal Year

 

Consolidated
Capital Expenditures

 

 

 

 

 

Fiscal Year ending December 31, 2003

 

$

5,000,000

 

Fiscal Year ending December 31, 2004

 

$

5,000,000

 

Fiscal Year ending December 31, 2005

 

$

7,000,000

 

 

provided that (a) if the aggregate amount of Consolidated Capital Expenditures
actually made in any such Fiscal Year shall be less than the limit with respect
thereto set forth above (before giving effect to any increase therein pursuant
to this proviso) (the “Base Amount”), then the amount of such shortfall (up to
an amount equal to 50% of the Base Amount for such Fiscal Year, without giving
effect to this proviso) may be added to the amount of such Consolidated Capital
Expenditures permitted for the immediately succeeding Fiscal Year and any such
amount carried forward to a succeeding Fiscal Year shall be deemed to be used
prior to Company and its Subsidiaries using the amount of capital expenditures
permitted by this section in such succeeding Fiscal Year, without giving effect
to such carryforward and (b) for any Fiscal Year (or portion thereof) following
any acquisition of a business (whether through the purchase of assets or of
shares of capital stock) permitted under subsection 7.7, the Base Amount for
such Fiscal Year (or portion) shall be increased, for each such acquisition, by
an amount equal to the product of (A) the lesser of (x) $5,000,000 and (y) 4% of
revenues of the business acquired in such acquisition for the period of four
Fiscal Quarters most recently ended on or prior to the date of such Business
Acquisition multiplied by (B) (x) in the case of any partial Fiscal Year, a

 

10

--------------------------------------------------------------------------------


 

fraction, the numerator of which is the number of days remaining in such Fiscal
Year after the date of such Business Acquisition and the denominator of which is
365 (or 366 in a leap year), and (y) in the case of any full Fiscal Year, 1 and
provided further that the Company may make Consolidated Capital Expenditures in
respect of the Refurbishment Project for Fiscal Year 2003 in an additional
amount not to exceed $4,000,000.”

 

1.5                               Amendment to Section 8:  Events of Default

 

Section 8 of the Credit Agreement is hereby amended by adding an “or” and the
following new subsection 8.14 immediately after subsection 8.13 as follows:

 

“8.14   SAG Sale.

 

(i) The SAG Stock Purchase Agreement shall have been terminated without
consummation of the SAG Sale; or (ii) Company shall have failed to receive at
least $130,000,000 in proceeds from the SAG Sale and applied such proceeds to
prepayment of the Loans as set forth in subsection 2.4B on or prior to June 30,
2003.”

 

Section 2.                                          CONSENT TO APPOINTMENT OF
SUCCESSOR ADMINISTRATIVE AGENT

 

Bank One, NA has informed Company and Lenders of its resignation as
Administrative Agent.  In accordance with subsection 9.3 of the Credit
Agreement, the undersigned, constituting Requisite Lenders, and Company hereby
consent to the appointment of either U.S. Bancorp or CSFB as successor
Administrative Agent (in such capacity, the “Approved Successor”), such
appointment to become effective immediately upon the later of the acceptance by
an Approved Successor of such appointment and the Third Amendment Effective
Date.  Such consent by Requisite Lenders and Company shall be effective after
the acceptance of such appointment by either Approved Successor if such Approved
Successor thereafter resigns and the other Approved Successor accepts such
appointment.  Upon such acceptance, (a) the Approved Successor accepting such
appointment shall (i) promptly notify Lenders and Company of such acceptance and
(ii) succeed to and become vested with all the rights, power, privileges and
duties of Administrative Agent as provided in the Credit Agreement and the other
Loan Documents, and (b) Bank One NA or the other Approved Successor, if such
other Approved Successor has previously succeeded Bank One NA as Administrative
Agent, shall be discharged from its duties and obligations as Administrative
Agent.

 

Section 3.                                          CONSENT TO SALE OF SPECIALTY
AVIONICS GROUP

 

Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of Company herein contained, Lenders hereby (i)
consent to the SAG Sale, (ii) agree to the release of related Liens and
Guaranties by Administrative Agent and (iii) agree that subsection 7.7 of the
Credit Agreement is hereby amended to permit the SAG Sale; provided that (a) the
SAG Sale shall be consummated and the Net

 

11

--------------------------------------------------------------------------------


 

Asset Sale Proceeds thereof applied to prepay Loans on or before June 30, 2003;
(b) the Net Asset Sale Proceeds received by the Company shall be Cash in an
amount not less than $130,000,000; (c) such Net Asset Sale Proceeds shall be
applied in accordance with subsection 2.4B of the Credit Agreement; and (d) a
certified copy of the executed SAG Stock Purchase Agreement is delivered to
Syndication Agent.

 

Section 4.                                          CONDITIONS TO EFFECTIVENESS

 

Sections 1, 2 and 3 of this Amendment shall become effective only upon the
satisfaction on or prior to March 31, 2003 of all of the following conditions
precedent and the conditions set forth in Section 7E hereof (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”):

 

A.                                    On or before the Third Amendment Effective
Date, Company shall deliver to Lenders (or to Syndication Agent for Lenders with
sufficient originally executed copies, where appropriate, for each Lender and
its counsel) the following, each, unless otherwise noted, dated the Third
Amendment Effective Date:

 

1                                          Resolutions of its Board of Directors
approving and authorizing the execution, delivery, and performance of this
Amendment, certified as of the Third Amendment Effective Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

 

2                                          Signature and incumbency certificates
of its officers executing this Amendment;

 

3                                          Executed originals of this Amendment,
executed by Company and by each Subsidiary Guarantor; and

 

4                                          Certified copy of the SAG Stock
Purchase Agreement.

 

B.                                    Lenders shall have received originally
executed copies of one or more favorable written opinions of Davis Polk &
Wardwell, Spolin Silverman Cohen & Bartlett LLP and other counsel reasonably
acceptable to the Agents, each counsel for Company, in form and substance
reasonably satisfactory to Syndication Agent and its counsel, dated as of the
Third Amendment Effective Date and setting forth, collectively, substantially
the matters in the opinions designated in Annex A to this Amendment.

 

C.                                    All documents executed or submitted in
connection with the transactions contemplated hereby by or on behalf of Company
or any of its Subsidiaries shall be reasonably satisfactory in form and
substance to Agents and their counsel; Agents and their counsel shall have
received all information, approvals, opinions, documents or instruments that
Agents or their counsel shall have reasonably requested.

 

Section 5.                                          COMPANY’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each

 

12

--------------------------------------------------------------------------------


 

Lender that the following statements are true, correct and complete on and as of
the Third Amendment Effective Date:

 

A.                                    Corporate Power and Authority.  Each of
Company and its Subsidiaries has all requisite corporate power and authority to
enter into this Amendment and the SAG Stock Purchase Agreement and to carry out
the transactions contemplated by, and perform its obligations under, (i) the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and (ii)
the SAG Stock Purchase Agreement.

 

B.                                    Authorization of Agreements.  The
execution and delivery of this Amendment and by the SAG Stock Purchase Agreement
and the performance of the Amended Agreement and by the SAG Stock Purchase
Agreement have been duly authorized by all necessary corporate action on the
part of each of Company and its Subsidiaries.

 

C.                                    No Conflict.  The execution, delivery and
performance by each of Company and each of its Subsidiaries of this Amendment
and the SAG Stock Purchase Agreement, and the performance by Company of the
Amended Agreement and the SAG Stock Purchase Agreement do not and will not
(i) violate any provision of (x) any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries where such violations in the
aggregate have had or could reasonably be expected to have a Material Adverse
Effect, (y) the Certificate or the Articles of Incorporation or Bylaws of
Parent, Company or any of Company’s Subsidiaries or (z) any order, judgment or
decree of any court or other agency of government binding on Company or any of
Company’s Subsidiaries where such violations in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under any Contractual Obligation
of Parent, Company or any of its Subsidiaries where such conflict, breach or
default in the aggregate have had or could reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of Company’s
Subsidiaries (other than Liens created under any of the Loan Documents in favor
of Administrative Agent on behalf of Lenders), or (iv) require any approval of
or consent of any Person under any Contractual Obligation of Parent, Company or
any of Company’s Subsidiaries, except for this Amendment and such approvals or
consents the failure of which to obtain has not had and could not reasonably be
expected to have a Material Adverse Effect.

 

D.                                    Governmental Consents.  The execution,
delivery and performance by each of Company and each of its Subsidiaries of this
Amendment and the SAG Stock Purchase Agreement and the performance by Company of
the Amended Agreement and the SAG Stock Purchase Agreement do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body other than any such registrations, consents, approvals, notices
or other actions (x) that have been made, obtained or taken on or prior to the
date on which such registrations, consents, approvals, notices or other actions
are required to be made, obtained or taken, as the case may be, and are in full
force and effect or (y) the failure of which to make, obtain or take has not had
and could not reasonably be expected to have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

E.                                      Binding Obligation.  Each of this
Amendment, the SAG Stock Purchase Agreement and the Amended Agreement has been
duly executed and delivered by each Loan Party that is a party thereto and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

F.                                      Incorporation of Representations and
Warranties From Credit Agreement.  The representations and warranties contained
in Section 5 of the Credit Agreement are and will be true, correct and complete
in all material respects on and as of the Third Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

G.                                    Absence of Default.  No event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment that would constitute an Event of Default or a
Potential Event of Default.

 

Section 6.                                          ACKNOWLEDGEMENT AND CONSENT

 

Each of Parent and the Subsidiary Guarantors (each a “Guarantor”) is a party to
a Guaranty and each such Guarantor has guarantied the Obligations.

 

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Each Guarantor hereby
confirms that the Guaranty to which it is a party or otherwise bound will
continue to guaranty to the fullest extent possible the payment and performance
of all “Guarantied Obligations” as such term is defined in the applicable
Guaranty, including without limitation the payment and performance of all such
“Guarantied Obligations” in respect of the Obligations of Company now or
hereafter existing under or in respect of the Amended Agreement.

 

Each Guarantor (a) acknowledges and agrees that the Guaranty to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment;  (b)
represents and warrants that all representations and warranties contained in the
Amended Agreement and in the Guaranty to which it is a party or otherwise bound
are true, correct and complete in all material respects on and as of the Third
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date; and (c) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to

 

14

--------------------------------------------------------------------------------


 

the Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Credit
Agreement.

 

Section 7.                                          MISCELLANEOUS

 

A.                                    Effect of Amendment.  Reference to and
effect on the Credit Agreement and the other Loan Documents.

 

(i)                                     On and after the Third Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreement.

 

(ii)                                  On and after the Third Amendment Effective
Date, each reference in the other Loan Documents to the “Lenders,”
“Commitments,” or words of like import shall mean and be a reference to the
Lenders and Commitments as amended by this Agreement.

 

(iii)                               Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

(iv)                              The execution, delivery and performance of
this Amendment shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of Agents or any Lender under, the Credit Agreement or any of the other Loan
Documents.

 

B.                                    Fees and Expenses.  Company acknowledges
that all costs, fees and expenses as described in subsection 10.2 of the Credit
Agreement incurred by Agents and their counsel with respect to this Amendment
and the documents and transactions contemplated hereby shall be for the account
of Company.

 

C.                                    Headings.  Section and subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect.

 

D.                                    Applicable Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

15

--------------------------------------------------------------------------------


 

E.                                      Counterparts; Effectiveness.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Amendment (other than
the provisions of Sections 1, 2 and 3 hereof, the effectiveness of which is
governed by Section 4 hereof) shall become effective upon the execution of a
counterpart hereof by Company, Requisite Lenders, Lenders holding at least 51%
of the Term Loans, Syndication Agent and the Guarantors and receipt by Company
and Agents of written or telephonic notification of such execution and
authorization of delivery thereof.

 

[Remainder of page intentionally left blank]

 

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

DECRANE AIRCRAFT HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

AEROSPACE DISPLAY SYSTEMS, LLC., a
Delaware limited liability company (for
purposes of Section 6 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

AUDIO INTERNATIONAL, INC., an
Arkansas corporation (for purposes of Section 6
only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

AVTECH CORPORATION, a Washington
corporation (for purposes of Section 6 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

CARL F. BOOTH & CO., LLC, a Delaware
limited liability company (for purposes of
Section 6 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

CUSTOM WOODWORK & PLASTICS,
LLC., a Delaware limited liability company (for
purposes of Section 6 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

DAH-IP HOLDINGS, INC., a Delaware
corporation (for purposes of Section 6 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

DAH-IP INFINITY, INC., a Delaware
corporation (for purposes of Section 6 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

 

DECRANE AIRCRAFT FURNITURE CO.,
L.P., a Texas limited partnership
By: DAH-IP Holdings, Inc., a Delaware
corporation, its General Partner (for purposes of
Section 6 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

DECRANE AIRCRAFT SEATING
COMPANY, INC., a Wisconsin corporation
(for purposes of Section 6 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

DECRANE CABIN INTERIORS, LLC, a
Delaware limited liability company (for
purposes of Section 6 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

HOLLINGSEAD INTERNATIONAL, INC.,
a California corporation (for purposes of Section 6
only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

 

PATS, INC., a Maryland corporation (for
purposes of Section 6 only) as a Subsidiary
Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

PCI NEWCO., INC., a Kansas corporation (for
purposes of Section 6 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

PPI HOLDINGS, INC., a Kansas
corporation(for purposes of Section 6
only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

PRECISION PATTERN, INC., a Kansas
corporation (for purposes of Section 6 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

S-4

--------------------------------------------------------------------------------


 

 

THE INFINITY PARTNERS, LTD., a Texas
limited partnership

 

by: DAH-IP Holdings, Inc., a Delaware limited
partnership, its general partner (for purposes of
Section 6 only) as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

TRI-STAR ELECTRONICS
INTERNATIONAL, INC., a California
corporation (for purposes of Section 6 only) as a
Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

DECRANE HOLDINGS CO., a Delaware
corporation (for purposes of Section 6 only) as a
guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Richard J. Kaplan

 

 

Name:

 Richard J. Kaplan

 

 

Title:

Assistant Secretary

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON (successor to
DLJ Capital Funding, Inc.), as a Lender and
as Syndication Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BANK ONE, NA, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

U.S. BANCORP, as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title: 

 

 

S-6

--------------------------------------------------------------------------------


 

ANNEX A

 

MATTERS TO BE COVERED IN OPINION OF COUNSEL TO COMPANY

 

1.                                       Company has been duly incorporated, and
is validly existing in good standing under the laws of the State of Delaware
with corporate power to own its properties and assets, to enter into the
Amendment and to perform its obligations under the Amendment.

 

2.                                       The execution, delivery and performance
of the Amendment by Company have been duly authorized by all necessary corporate
action on the part of Company, the Amendment has been duly executed and
delivered by Company, and the Amendment and the Amended Agreement constitute the
legally valid and binding obligations of Company, enforceable against Company in
accordance with their respective terms except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief,
regardless of whether considered in a proceeding in equity or at law.

 

3.                                       Company’s execution and delivery of the
Amendment and the consummation of the transactions contemplated by the Amendment
do not and will not (i) violate the Certificate of Incorporation or By-laws of
Parent or of Company, (ii) violate, breach or result in a default under any
existing obligation of Parent or of Company under any other agreement,
(iii) breach or otherwise violate any existing obligation of Company under any
order, judgment or decree of any New York, California or federal court or
Governmental Authority binding on Company or (iv) violate any New York,
California or federal statute or regulation.

 

4.                                       No governmental consents, approvals,
authorizations, registrations, declarations or filings are required by Company
in connection with the execution and delivery by Company of the Amendment, and
the performance by Company of the Amended Agreement.

 

A-1

--------------------------------------------------------------------------------